United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1163
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Steve Euans,                            *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: June 6, 2003

                              Filed: June 19, 2003
                                   ___________

Before LOKEN, Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Steve Euans pleaded guilty to conspiring to manufacture, distribute, and
possess with intent to distribute 50 grams or more of actual methamphetamine, and
to possess pseudoephedrine or ephedrine pills, intending and having reasonable cause
to believe that the chemical would be used to manufacture methamphetamine, in
violation of 21 U.S.C. § 846. At sentencing, after acknowledging that the parties had
stipulated to and the presentence report (PSR) recommended a 2-level role
enhancement under U.S.S.G. § 3B1.1(c), the district court1 instead imposed a 3-level
enhancement under U.S.S.G. § 3B1.1(b), explaining that there were five or more
participants in the criminal activity. Granting the government’s motion for a small
substantial-assistance departure, the court sentenced Euans to 200 months
imprisonment and 5 years’ supervised release. On appeal, Euans’s counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
and Euans has filed a pro se supplemental brief, arguing that the district court should
not have applied the role enhancement, that he should have been granted a larger
departure, and that his sentence was disproportionate to the sentences of his co-
conspirators.

       Euans may not challenge the applicability of a 2-level role increase under
section 3B1.1(c) because he specifically stipulated to it in his plea agreement, see
United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995); and the district court did
not plainly err in sua sponte imposing a further 1-level increase under section
3B1.1(b) based upon the involvement of five or more participants, as there is no
dispute that five or more participants were actually involved in the conspiracy, and
the timely received PSR afforded sufficient notice of the enhancement to satisfy due
process, see United States v. Kamerud, 326 F.3d 1008, 1013 (8th Cir. 2003)
(standard of review); United States v. Adipietro, 983 F.2d 1468, 1473-74 (8th Cir.
1993) (affirming sua sponte 3-level enhancement under § 3B1.1(b)). The extent of
the substantial-assistance departure is unreviewable, see United States v. Dutcher, 8
F.3d 11, 12 (8th Cir. 1993), and Euans may not rely on the sentences of his co-
conspirators as a “yardstick” for his own, see United States v. Thompson, 51 F.3d
122, 126 (8th Cir. 1995).




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                          -2-
        We have further reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, the judgment
is affirmed. We now grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-